Citation Nr: 1712676	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-06 985	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES


1. Entitlement to a rating in excess of 20 percent for service-connected posttraumatic arthritis of the right ankle secondary to an old fracture, with unstable ligaments.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION


The Veteran served on active duty with the United States Army from October 1976 to October 1985.  He also had several months of prior service with the Air National Guard.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  During the pendency of the appeal, jurisdiction was transferred to the RO in St. Paul, Minnesota.  In November 2012, the Veteran withdrew his request for a hearing at the RO.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).  

In January 2015, the Board remanded the issues on appeal for further development.  As noted by the Board in the January 2015 remand, while the issue of entitlement to a TDIU was not certified for appeal, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, as is the situation in the instant case, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus the Board determined that the issue of entitlement to a TDIU was raised by the record and is within the jurisdiction of the Board.


FINDING OF FACT

On July 29, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in July 2016 the Veteran, through his authorized representative, submitted correspondence in which he stated, "I would like to withdraw my appeal.  Please take the appropriate actions."  Thus, the Veteran's appeal for an increased rating for his service-connected right ankle traumatic arthritis and for a TDIU (the only issues before the Board) has been withdrawn.  

Although in November 2016, The American Legion in Washington, DC, submitted a brief arguing the merits of the appeal, the Veteran had already withdrawn the appeal as a withdrawal is effective when made.  38 C.F.R. § 20.204(b)(3).  His July 2016 statement shows that his withdrawal was explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the Veteran.  See Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)). 

As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Thus, the Board does not have jurisdiction to review the claims, and they are dismissed.


ORDER

The appeal is dismissed.  



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


